

117 SRES 152 ATS: Honoring the memory of Officer William Francis “Billy” Evans of the United States Capitol Police for his selfless acts of heroism on the grounds of the United States Capitol on April 2, 2021.
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 152IN THE SENATE OF THE UNITED STATESApril 13, 2021Mr. Schumer (for himself, Mr. McConnell, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hagerty, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Mr. Hickenlooper, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Kaine, Mr. Kelly, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Luján, Ms. Lummis, Mr. Manchin, Mr. Markey, Mr. Marshall, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Ossoff, Mr. Padilla, Mr. Paul, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Tuberville, Mr. Van Hollen, Mr. Warner, Mr. Warnock, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the memory of Officer William Francis Billy Evans of the United States Capitol Police for his selfless acts of heroism on the grounds of the United States Capitol on April 2, 2021.Whereas William Francis Evans was born in North Adams, MA to Howard and Janice Evans;Whereas Officer Evans joined the United States Capitol Police force in March 2003, after graduating from Western New England College in 2002 with a bachelor’s degree in criminal justice and completing training at the Federal Law Enforcement Training Center;Whereas Officer Evans served as a member of the First Responder Unit for over 15 years, where his fellow officers referred to him as King of the North;Whereas on the afternoon of April 2, 2021, Officer Evans was killed in the line of duty while protecting the North Barricade at the United States Capitol with fellow Officer Ken Shaver, who was also injured;Whereas Officer Evans is survived by family and loved ones, including his children, Logan and Abigail, and their mother, Shannon Terranova; his mother, Janice; his sister, Julie Kucyn; his brother-in-law, Andrew; his nephew, Timothy and niece Katherine; and aunts, uncles, and cousins;Whereas Officer Evans was a life-long fan and fervent support of the Boston Red Sox and the New England Patriots and cherished time with his children building with Lego, having lightsaber duels, and doing arts and crafts;Whereas Officer Evans and his colleagues at the United States Capitol Police are true national heroes to whom the United States and the Capitol community owe a deep debt of gratitude: Now, therefore, be itThat the Senate honors the memory of United States Capitol Police Officer William Francis Billy Evans for the selfless acts of heroism displayed on April 2, 2021, in risking and sacrificing his life in the line of duty.That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of United States Capitol Police Officer William Francis Billy Evans.